Citation Nr: 9918228	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  92-11 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
from December 14, 1989 to August 31, 1992, and evaluated as 
70 percent disabling after August 31, 1992.

2.  Entitlement to an effective date prior to August 31, 
1992, for an evaluation of 70 percent or more for PTSD.

3.  Entitlement to an initial evaluation in excess of 10 
percent for low back pain and lumbosacral strain.  

4.  Entitlement to an effective date prior to December 14, 
1989 for a grant of service connection for lumbar spine 
disability.

5.  Entitlement to an initial evaluation in excess of 10 
percent for compression fracture, T12, and arthritis of the 
thoracic spine.

6.  Entitlement to an effective date prior to December 14, 
1989, for a grant of service connection for thoracic spine 
disability.
7.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

By a rating decision issued in August 1990, the RO denied a 
request to reopen a claim for service connection for a low 
back disorder and denied a claim of entitlement to service 
connection for a disorder of the thoracic spine.  The veteran 
filed a timely disagreement, and, following issuance of a 
statement of the case (SOC) in January 1991, filed a timely 
substantive appeal.  The Board remanded these issues in 
November 1992 and August 1994 decisions.  

In a May 1996 decision, the Board determined that the veteran 
had submitted new and material evidence to reopen the claim 
of entitlement to service connection for a low back disorder.  
By a rating decision issued in December 1997, the RO granted 
service connection for low back pain and lumbosacral strain, 
and assigned a 10 percent evaluation for that disability.  
The veteran disagreed with both the evaluation and the 
effective date assigned for low back disability, including in 
an August 1998 substantive appeal following issuance of a 
July 1998 SOC as to the evaluation assigned.  The veteran 
again filed a substantive appeal as to both evaluation and 
effective date for service connection for low back disability 
in November 1998 after the RO issued a SOC addressing both 
the evaluation and the effective date assigned for a grant of 
service connection for a low back disability.  

By a rating decision issued in May 1995, the RO granted 
service connection for a compression fracture, T12, with 
arthritis of the thoracic spine, and assigned a 10 percent 
evaluation, effective December 14, 1989.  The RO notified the 
veteran of this determination on June 29, 1995.  In July 
1995, the RO issued a SOC as to the evaluation and the 
effective date assigned for an award of service connection 
for thoracic spine disability.  In a VA Form 9 dated and 
submitted in October 1995, the veteran filed a timely 
substantive appeal as to each issue.  

By a rating decision issued in February 1993, the RO granted 
a 70 percent evaluation for PTSD, effective August 31, 1992.  
The veteran, through his representative, disagreed with that 
evaluation in November 1993.  In an August 1994 Board remand, 
the Board noted that the veteran's disagreement with that 70 
percent evaluation had not been developed for appeal.  In May 
1995, the RO confirmed the 70 percent evaluation.  The 
veteran filed a timely substantive appeal in June 1995.  This 
issue returns to the Board following remand in May 1996.

The veteran requested a Travel Board hearing, and that 
hearing was conducted in January 1999 by the undersigned 
Board member.

In its August 1994 decision, the Board also noted that a 
claim of entitlement to a total evaluation based on service 
connected disability had been presented but had not been 
developed for appellate review.  That claim was denied by a 
rating decision issued in December 1997, and, following 
issuance of a SOC in December 1997, the veteran filed a 
timely substantive appeal in February 1998.


FINDINGS OF FACT

1.  The veteran's PTSD is not manifested by total 
incapacitation or gross repudiation of reality, nor is the 
veteran unemployable as a result of PTSD.  

2.  In September 1990, the veteran was notified of an August 
1990 decision which assigned a 30 percent evaluation for 
PTSD, and that unappealed decision became final in September 
1991. 

3.  By testimony at a personal hearing conducted on October 
23, 1991, the veteran contended that service-connected PTSD 
had increased in severity, and it is factually ascertainable 
that PTSD resulted in no more than considerable impairment of 
the ability to establish and maintain effective or favorable 
relationships with people and no more than considerable 
industrial impairment at that time.  

4.  The veteran's low back pain and lumbosacral strain 
disability is manifested primarily by complaints of chronic 
lumbar pain, spasm, an antalgic gait, slight degenerative 
arthritic changes of the lumbar spine, and clinically 
demonstrated moderate limitation of motion of the lumbar 
spine.

5.  The veteran submitted a request to reopen a claim of 
entitlement to service connection for a back disability on 
December 14, 1989.

6.  The veteran's thoracic spine disability is manifested by 
deformity of the vertebral body of the T12 vertebra and by 
arthritis of the thoracic spine on radiologic examination.

7.  The veteran submitted a claim for service connection for 
a thoracic spine disability on December 14, 1989.

8.  The veteran is currently service-connected for PTSD, 
evaluated as 70 percent disabling; low back pain and 
lumbosacral strain, evaluated as 20 percent disabling; 
compression fracture, T12, evaluated as 10 percent disabling; 
and, arthritis, thoracic spine, evaluated as 10 percent 
disabling; his combined evaluation is 80 percent.

9.  The veteran, who completed high school and earned an 
associate degree in commercial art, has employment experience 
in automobile assembly line work, carpentry, and 
construction, but, with brief exceptions, has been unemployed 
or self-employed as an illustrator since 1985.

10.  The veteran's service-connected disabilities preclude 
substantially gainful employment of any type for which the 
veteran has education or experience.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 
(1998); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  The criteria for an increased evaluation to 50 percent, 
but no more, are met for the period from October 23, 1991, 
through August 31, 1992.  38 U.S.C.A. §§ 5107, 5110 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.400, 4.2, 4.7, 4.130, 
Diagnostic Code 9411 (1998); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

3.  The criteria for a 20 percent evaluation, but no more, 
for low back pain and lumbosacral strain have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5292-5295 (1998).

4.  December 14, 1989 is the appropriate effective date for a 
grant of service connection for low back pain and lumbosacral 
strain.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.400 (1998).

5.  The criteria for a 20 percent evaluation, but no more, 
for thoracic spine disability, with compression fraction of 
T12 and arthritis of the thoracic spine, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5285, 5291 (1998).

6.  December 14, 1989 is the appropriate effective date for a 
grant of service connection for thoracic spine disability 
with compression fraction of T12 and arthritis of the 
thoracic spine.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.400 (1998).

7.  The veteran is individually unemployable by reason of 
service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an evaluation in 
excess of the current 70 percent rating assigned for service-
connected PTSD, and that he is entitled to an evaluation in 
excess of the 30 percent rating in effect from December 1989 
through August 1992.  Specifically, the veteran argues that a 
70 percent evaluation, or more, should be assigned prior to 
August 1992.  The veteran also contends that he is entitled 
to an evaluation in excess of the 10 percent evaluations 
assigned effective in December 1989, when service connection 
for a lumbar spine disability and a thoracic spine disability 
were first granted.  The veteran further contends that the 
grants of service connection for the lumbar and thoracic 
spine disabilities should be effective prior to December 
1989, and should be retroactive to the veteran's separation 
from service.  Finally, the veteran contends that he is 
unemployable as a result of his service-connected 
disabilities.  

The Board finds that the veteran's contentions as to the 
propriety of the initial evaluations of his service-connected 
back disabilities present well-grounded claims.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The veteran's claim for an 
increased rating for PTSD, for which service connection has 
already been granted, is also well-grounded, because an 
assertion of an increase in severity is sufficient to render 
the increased rating claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The veteran's claim 
for TDIU is also a claim for an increased evaluation for 
service-connected disabilities, and, therefore, well-
grounded.  The veteran's claims for earlier effective dates 
for awards of service connection or awards of increased 
evaluations also meet the requirements for review on the 
merits.  The Board is satisfied that all relevant facts have 
been properly developed as to each claim before the Board for 
appellate review at this time.  

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase of compensation or 
pension, shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of an 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

Where a grant of disability compensation is made on the basis 
of direct service connection, the effective date will be the 
day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service.  38 C.F.R. § 3.400(b)(2).  
Otherwise, the effective date is the date of receipt of the 
claim or the date entitlement arose, whichever is later.  Id.

The effective date of an award of increased compensation 
shall be the date of claim, or the date entitlement is shown, 
whichever is later.  38 C.F.R. § 3.400.  It is also provided 
that the effective date will be the date it is factually 
ascertainable that an increase in disability occurred if a 
claim is received within one year of such date; otherwise, 
the effective date will be not earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(o)(2).

By regulation, any communication or action indicating an 
intent to apply for one or more benefits, may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  

1.  Claim for Increased Evaluation for PTSD

The veteran's PTSD is currently evaluated as 70 percent 
disabling, effective from August 31, 1992.  A 30 percent 
evaluation was in effect, beginning in December 1989, prior 
to assignment of the 70 percent evaluation.  The veteran 
contends that he is entitled to an evaluation in excess of 30 
percent before August 31, 1992, and that he is entitled to an 
evaluation in excess of 70 percent since that time. 

During the pendency of this appeal, the criteria used to 
evaluate psychiatric disorders were changed.  Prior to 
November 7, 1996, the criteria for evaluation of PTSD were 
set out in 38 C.F.R. § 4.132, Diagnostic Code 9411, the 
diagnostic code under which the veteran's PTSD was evaluated 
in February 1993.  The veteran contends that he is entitled 
to an evaluation in excess of the rating currently assigned, 
70 percent.  The next higher evaluation is a total, or 100 
percent, schedular evaluation.  

Under Diagnostic Code 9411, a 100 percent evaluation was 
contemplated: (1) where the attitudes of all contact except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community; (2), where there were 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activity resulting in profound retreat from mature 
behavior; or, (3) where there was demonstrable inability to 
obtain or maintain employment.  The Board notes that a 
veteran was not required to met all three of these criteria 
to warrant a 100 percent evaluation.  Rather, each criterion 
represented an independent basis for a 100 percent schedular 
evaluation for PTSD.  Johnson v. Brown, 7 Vet. App. 95 
(1994).

Beginning November 7, 1996, PTSD is evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under the general rating 
formula for mental disorders, a 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, or 
persistent danger of hurting self or others.  38 C.F.R. § 
4.130.

When a law or regulation changes during the pendency of an 
appeal, the Board must evaluate the veteran's disability 
under the version most favorable to the claimant, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Therefore, the Board has 
considered the veteran's claim for an increased evaluation 
under both the old and the new criteria.

Regulations applicable at the time the veteran filed his 
claim also provided that, in a case in which the only 
compensable service-connected disability was a mental 
disorder assigned a 70 percent evaluation and such mental 
disorder precluded the veteran from securing or following a 
substantially gainful occupation, a 100 percent schedular 
evaluation under the appropriate diagnostic code would be 
assigned.  38 C.F.R. § 4.16(c).  When the rating criteria 
used to evaluate psychiatric disabilities were amended, 
effective November 7, 1996, the provisions of 38 C.F.R. 
§4.16(c) were eliminated.  

However, in this case, the veteran has, by rating decisions 
issued in May 1995 and in December 1997, been granted service 
connection for lumbar and thoracic spine disabilities, 
effective in December 1989.  Since the veteran's PTSD is no 
longer his only service-connected disability, and since the 
awards of service connection for the back disabilities were 
made effective prior to the date on which the veteran 
submitted his claim for an increased evaluation for PTSD, a 
100 percent evaluation under 38 C.F.R. § 4.16(c) is not 
applicable in this case.  

The evidence establishes that the veteran is not entitled to 
a total schedular evaluation under either the old or the new 
criteria.  The examiner who conducted the January 1997 VA 
examination specifically stated that there was no evidence of 
overt psychotic symptoms.  The veteran's ability to 
communicate verbally and his judgment were intact.  The 
evidence reflects that the veteran continued to reside in a 
remote, rural area, but also reflects that he attended 
college and obtained a commercial arts degree during the 
pendency of this claim.  The evidence also reflects that the 
veteran attends Alcoholic Anonymous meetings two or three 
times a week, regularly attends counseling sessions, and 
maintained contact with veterans' employment services 
representatives for more than 10 years.  Thus, the evidence 
does not support a finding that the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation of the veteran in the community.  

In a December 1989 letter to VA, the veteran stated that he 
had a serious back problem which rendered him unable to work.  
At the time of an August 1992 VA examination, the veteran 
stated he was "unable to work on a steady basis because of 
chronic back problems."  In a statement submitted in 
February 1998, a job services consultant with the Idaho 
Department of Labor noted that he had worked with the veteran 
"for the past ten years" and that the veteran was unable to 
work as a result of mental and physical disabilities.  

The evidence of record, including the veteran's own 
statements, establishes that the veteran's service-connected 
back disabilities are a significant factor in his inability 
to work.  In contrast, there is no medical opinion that the 
veteran's PTSD, considered alone, renders him unemployable.  
Therefore, a total schedular evaluation for PTSD based on 
unemployability is not appropriate under the old criteria.  
There is no evidence that the veteran has such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucination, or that there is 
persistent danger that the veteran will hurt himself or 
others so as to meet the current criteria for a total 
schedular evaluation for PTSD.  

Thus, the veteran is not entitled to an evaluation in excess 
of 70 percent under either the old criteria or under the 
current criteria.  The evidence relevant to this claim is not 
in equipoise, and the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable.  

2.  Claim for Earlier Effective Date for an Increased 
Evaluation for PTSD 

By a rating decision issued in February 1993, the RO assigned 
a 70 percent evaluation for PTSD, effective from August 31, 
1992.  The veteran contends that he is entitled to an earlier 
effective date for 70 percent evaluation.  Specifically, the 
veteran contends, in a statement submitted in February 1998, 
that the choice of the date of an August 1992 VA examination 
as the date on which his PTSD increased in severity is 
arbitrary, and contends that the 70 percent evaluation for 
PTSD should be effective from December 14, 1989.  The veteran 
contends that he has been "continuously prosecuting" his 
claim since that time.  

On December 14, 1989, the veteran submitted a letter in which 
he stated that his psychiatric problems started in service.  
A formal claim for service connection for PTSD was submitted 
in February 1990.  By a rating decision issued in August 
1990, the RO granted service connection for PTSD, effective 
on December 14, 1989 and evaluated that disability as 30 
percent disabling.  The veteran was notified of that decision 
by a letter dated on September 10, 1990.  There is no 
evidence of record which reflects that the veteran thereafter 
expressed disagreement with the evaluation assigned for PTSD.  
This unappealed decision therefore became final in September 
1991.

At a personal hearing conducted in October 1991, during 
testimony about a request to reopen a claim for service 
connection for a back disorder, the veteran testified that 
his service-connected PTSD had increased in severity.  This 
testimony was not timely to disagree with or appeal the 
August 1990 rating decision, since more than one year had 
elapsed following notification to the veteran of the award of 
service connection and the assignment of a 30 percent 
evaluation for PTSD.  

The Board has considered the veteran's contention that he 
continuously prosecuted his claim for PTSD following the 
December 1989 claim.  The Board recognizes that the veteran 
submitted a notice of disagreement (NOD) as to an August 1990 
denial of his request to reopen a claim of entitlement to 
service connection for a back disorder.  The NOD stated 
specifically, "I wish to appeal your determination of my 
claim for benefits pertaining to my back disability."  The 
November 1990 NOD is entirely silent as to any disagreement 
with the evaluation assigned for PTSD.  

The veteran thereafter filed several statements and items of 
evidence as to his back disability, but these were entirely 
silent as to any reference to psychiatric disability.  The RO 
issued an SOC which addressed only determinations as to the 
veteran's claims of entitlement to service connection for a 
back disability.  In February 1991, the veteran submitted a 
substantive appeal which stated, in its entirety, "I feel 
that the V.A.'s decision made in '74, that my back condition 
was not aggravated or perpetuated by military service[,] was 
wrong."  The Board is unable to find any statement or 
evidence of record expressing disagreement with the August 
1990 rating decision prior to an October 1991 personal 
hearing.  The Board finds that the veteran did not continue 
to prosecute a claim as to PTSD following an August 1990 
rating decision, and that decision, including the assigned 
evaluation, became final on September 10, 1991.  
  
The RO has determined that the date of VA examination 
conducted on August 31, 1992, was the appropriate date of a 
claim for an increased evaluation.  The Board, however, finds 
that the veteran made a claim for an increased evaluation for 
PTSD on October 23, 1991, when he testified in a personal 
hearing that PTSD had increased in severity.  38 C.F.R. 
§ 3.155.  Therefore, the Board has considered whether an 
effective date prior to August 31, 1992, may be granted for 
an evaluation in excess of 30 percent.  

The Board can consider only the "old" criteria for the 
period prior to November 7, 1996, to determine whether an 
increased evaluation is warranted during that period; for the 
period after November 7, 1996, the Board must consider both 
the "old" and the "new" criteria.    
Under the "old" regulations in effect prior to November 7, 
1996, pertaining to psychiatric disabilities, including 
depression and PTSD, a 30 percent evaluation required 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and 
psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).  A 50 percent evaluation 
required that the ability to establish or maintain effective 
or favorable relationships with people be considerably 
impaired and that reliability, flexibility and efficiency 
levels be so reduced by reason of psychoneurotic symptoms as 
to result in considerable industrial impairment.  A 70 
percent required evidence of severe impairment of the 
veteran's ability to establish and maintain effective or 
favorable relationships with people, and of psychoneurotic 
symptoms of such a degree and persistence that the veteran's 
ability to obtain or retain employment would be severely 
impaired. 

The "new" regulations provide a 70 percent evaluation is 
warranted when PTSD symptomatology causes occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
and an inability to establish and maintain effective 
relationships.  These new criteria may not be applied prior 
to November 7, 1996.

The veteran's October 1991 testimony made it clear that, 
although he was maintaining his sobriety, and attending 
veterans' group meetings, nevertheless, his PTSD continued to 
increase in severity, to the point that he was unable to 
complete a drawing he was assigned for an art class.  The 
report of VA examination in August 1992 reflects that the 
veteran's disability continued to increase following VA 
examination in July 1990.  The Board finds it very 
significant that the examiner who conducted the August 31, 
1992, VA examination determined that the veteran's Global 
Assessment of Functioning (GAF) score was 40 at the time of 
the August 1992 evaluation, and 50 for the preceding year.  

Moreover, the examiner's 1992 report clearly delineated that 
various factors were increasing stresses in the veteran's 
life.  The report also specifically noted that an FBI manhunt 
around the veteran's home which began 10 days prior to the 
August 31, 1992 VA examination resulted in a definite 
increase in the veteran's symptoms in the days prior to the 
examination over and above his symptoms as described at the 
October 31, 1991 personal hearing.  The August 1992 VA 
examination report also reflects that the veteran apparently 
sought VA outpatient Mental Health treatment in 1991 and 
1992, although these records are not currently associated 
with the claims file.  

Thus, it is factually ascertainable from the evidence of 
record that the veteran's service-connected PTSD increased in 
severity, and became more than 30 percent disabling, after 
the veteran's October 23, 1991 testimony, followed by another 
increase in symptomatology in August 1992.  The date of an 
October 23, 1991, claim for an increased evaluation is 
therefore the appropriate date for assignment of an increased 
evaluation of 50 percent for PTSD.  However, there is no 
evidence to support a 70 percent evaluation at that time.  In 
particular, the Board notes that the veteran was able to 
complete his commercial art degree, an achievement that is 
factually inconsistent with a 70 percent evaluation under 
either the old or the new criteria for evaluating PTSD.  

The evidence clearly reflects that a series of stresses in 
the veteran's life culminated in an increase in psychiatric 
disability shortly before an August 31, 1992 VA examination 
was conducted.  Therefore, the date of that examination, 
which provides the first factually ascertainable evidence of 
such increase, in which the examiner assigned a GAF of 40 for 
the veteran's then-current functioning, remains the 
appropriate effective date for assignment of a 70 percent 
evaluation for PTSD.  

Given the Board's determination that the veteran's submitted 
a claim for an increased evaluation on October 23, 1991, the 
date of testimony at a personal hearing, and in light of 
38 C.F.R. § 3.400(o), the Board finds that a 50 percent 
evaluation for PTSD, but no more, is applicable from October 
23, 1991 to August 31, 1992.


3.  Claim for Increased Initial Evaluation for Lumbar Spine 
Disability

Historically, the veteran complained of back pain in service.  
He was treated with medication, including muscle relaxants.  
Spina bifida, occult, was diagnosed.  By a rating decision 
issued in September 1974, service connection for a back 
disorder was denied, on the basis that the veteran's in-
service back symptoms were due to a congenital disorder.  The 
veteran was awarded service connection for lumbar spine 
disability by a rating decision issued in December 1997.  The 
veteran has appealed the assignment of a 10 percent 
evaluation for lumbar spine disability in the December 1997 
rating decision, so this appeal is from the initial 
assignment of disability evaluation effective as of the date 
service connection was awarded.  

On VA examination conducted in June 1990, the veteran 
complained of constant nagging pain in the lumbar area, worse 
with lifting, carrying, or twisting, with pain becoming sharp 
in the mid and low back.  He complained of back spasms.  He 
reported that he was able to sit or drive for only about 30 
minutes at a time.  There was scoliosis of the back, with the 
left shoulder higher than the right.  There was tenderness on 
palpation from T7 through T12 in the midline as well as in 
the right paraspinous muscles.  In the low back, there was 
tenderness at L4-L5.  There was no spasm in the thoracic or 
lumbar regions.  The veteran was able to bend forward to 90 
degrees but was unable to use his back to return to the 
upright position.  Rather, he pushed himself up by using his 
arms.  Extension was to 15 degrees, side bending was to 15 
degrees to both the right and the left.  Rotation was to 10 
degrees.  Radiologic examination of the spine, conducted in 
November 1989, showed scoliosis with the apex to the right of 
T7-T8 and degenerative changes on the concave side of the 
curve.

On VA examination conducted in December 1994, the veteran was 
wearing a lumbosacral corset.  He had a slow, antalgic gait.  
Range of motion of the spine was to 70 degrees of flexion, 
extension to 10 degrees, lateral flexion to 20 degrees, and 
rotation to 5 degrees.  There was tenderness in the posterior 
midline from T7-T12 and from L1-S1. Straight leg rating was 
limited to 20 degrees on the right and to 25 degrees on the 
left.  After reviewing radiologic examinations, the examiner 
concluded that there were significant degenerative changes in 
the thoracic spine, particularly at T6, T7, and T8, 
corresponding to the apex of the thoracic curve.  A deformity 
of the T12 vertebra suggested an old compression deformity.  
Slight degenerative arthritic changes were noted at L5 and 
L4.  The examiner concluded that a compression deformity of 
the T12 vertebra probably occurred during service, and that 
the veteran sustained injury t the lumbar area as well.  

By a rating decision issued in December 1997, the RO granted 
service connection for low back pain and lumbosacral strain.  
The RO evaluated that disability as 10 percent disabling, 
effective December 14, 1989.

On VA examination conducted in January 1997, the veteran 
complained of recurrent bouts of low back pain, increasing in 
frequency.  The veteran reported that the low back pain was 
now rather constant and radiated to the right buttock.  The 
pain was no better or worse in the morning than in the 
evening, was accentuated by coughing or sneezing, and 
interfered with prolonged sitting or scanning.  The veteran 
reported wearing a back brace most of the time.  He also 
reported that driving caused considerable pain.  There was no 
visible or palpable atrophy of the back.  The veteran had 
forward flexion to 69 degrees, extension to 20 degrees, 
lateral flexion of 11 degrees bilaterally, and rotation 35 
degrees bilaterally.  Straight leg raising to 90 degrees 
caused back pain.  There was dullness to pinprick sensation 
over the upper and lower extremities.  There was also 
equivocal diminution of the left knee jerk.  The examiner 
concluded that the veteran had chronic low back pain.

The veteran's back disability is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5295 for lumbosacral strain.  A 10 percent rating for 
lumbosacral strain necessitates a showing of characteristic 
pain on motion.  The next higher rating, the 20 percent 
evaluation, requires muscle spasm on extreme forward bending 
and a unilateral loss of lateral spine motion in a standing 
position.  Id.  In this instance, neither muscle spasm on 
extreme forward bending nor unilateral loss of lateral spine 
motion is demonstrated, thereby eliminating the possibility 
of a 20 percent schedular rating under Diagnostic Code 5295.
The Board has therefore considered whether an increased 
evaluation for low back pain or lumbosacral strain is 
available under any other diagnostic code.  Under Diagnostic 
Code 5292, slight limitation of motion of the lumbar spine 
warrants a 10 percent evaluation; moderate limitation 
warrants a 20 percent evaluation; severe limitation warrants 
a 40 evaluation.  The Board notes that, on the most recent VA 
examination, conducted in July 1997, the veteran's range of 
motion was limited to approximately 70 degrees of flexion, 
lateral flexion of 10 degrees, and rotation of 35 degrees.  
Previous examinations showed less range of motion.  

The Board also notes that the VA examinations reports have 
noted other limitations of motion, including pain on left 
straight leg raising, varying from 20 to 90 degrees, and 
inability to use the back muscles alone to return to an 
upright position after forward flexion.  The Board does find 
that, when the veteran's range of motion of the lumbar spine 
is considered, together with pain on palpation, and radiation 
of pain into the lower extremities, the evidence warrants a 
finding that the veteran has moderate limitation of motion of 
the lumbar spine.  The Board also notes that the veteran's 
complaints of back pain and the demonstrated range of motion 
were moderate at the time of initial VA examination in 1990, 
and remained moderate at the time of the most recent VA 
examination of the back, conducted in 1997.  A 20 percent 
rating is therefore warranted for the veteran's lumbar spine 
disability under Diagnostic Code 5292.  

However, there is no showing that there is severe limitation 
of motion to warrant 40 percent evaluation under Diagnostic 
Code 5292.  In particular, the Board notes that the veteran 
retains nearly 70 degrees of forward flexion.  This range of 
motion is inconsistent with a finding of severe limitation of 
motion.

The Board notes that the examiner who conducted VA 
examination in December 1994 notes arthritis of the lumbar 
spine.  However, the veteran's arthritis of the lumbar spine 
is evaluated based on loss of range of motion, since that 
range of motion loss is compensable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Therefore, this diagnosis does not 
warrant an increased evaluation in excess of 20 percent for 
lumbosacral disability.  
Moreover, the Board further notes that, since the examiners 
did not indicate that there was pain within the observed 
range of motion of the lumbar spine, where those examiners 
specifically noted pain with other activities, such as 
straight leg rasing, the Board finds that the recorded ranges 
of motion encompass functional limitation due to pain.  Thus, 
the record does not support a higher evaluation based on 
additional functional loss due to pain, beyond that already 
contemplated by a 20 percent evaluation.  38 C.F.R. §§ 4.40, 
4.45.  See also DeLuca v. Brown, 8 Vet. App. 202, 205-207 
(1995).

The Board has also considered whether an increased evaluation 
in excess of 20 percent is available under any other 
diagnostic code.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, a 20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurring attacks, and a 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome with recurring attacks and with little 
intermittent relief.  The Board notes that no examiner has 
diagnosed intervertebral disk syndrome in this case, nor have 
neurological symptoms meeting the criteria for a 40 percent 
evaluation under Diagnostic Code 5293 been reported.  The 
Board finds that application of Diagnostic Code 5293 is not 
appropriate, and would not result in a rating in excess of 20 
percent at this time.

There is no evidence to support an evaluation in excess of 20 
percent for lumbar spine disability.  The provisions of 
38 U.S.C.A. § 5107 regarding reasonable doubt are not 
applicable to this determination.  

4.  Claim for Earlier Effective Date for Increased Evaluation 
for Lumbar Disability

By a letter submitted in December 14, 1989, the veteran 
stated his belief that he was entitled to service connection 
for a back disorder.  This letter has been accepted as an 
informal request to reopen a claim for service connection for 
a lumbar spine disability, and the RO assigned December 14, 
1989, as the effective date for that award of service 
connection. 

The veteran asserts that he incurred the lumbar spine injury 
in service, and that the award of service connection for that 
disability should be retroactive to the date of his service 
discharge.  However, by statute, if service connection is 
awarded based on a claim reopened after a final disallowance, 
the effective date for the grant of service connection based 
on that claim is the date of receipt of the request to reopen 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b)(1) (emphasis added); 38 C.F.R. § 
3.400(b)(2).  In this case, the later of the two dates is, of 
course, the date the veteran submitted the request to reopen 
the claim for service connection for a back disability, in 
December 1989, and that is the effective date which, by 
statute, must be assigned.

The Board has also considered whether there is any evidence 
that an informal claim was received prior to December 14, 
1989.  The Board notes that a private medical statement which 
appears to have been submitted with the informal claim is 
dated on December 14, 1989.  The Board is unable to find any 
evidence, such as a date stamp, that VA received the 
veteran's claim prior to December 18, 1989, but the Board 
does not object to the RO's determination that the veteran's 
claim was received on December 14, 1989.  Certainly, there is 
no evidence of record that the claim was received prior to 
that date.  

VA has no authority to assign an effective date for an award 
of service connection for lumbar spine disability retroactive 
to the date of an original application, where that 
application is denied, and an award of service connection is 
later granted when the claim is reopened.  38 U.S.C.A. 
§ 5110.  The veteran has been afforded the earliest effective 
date available under the statute by considering the letter 
submitted on December 14, 1989 as an informal claim.  There 
is no other provision under which an effective date prior to 
December 14, 1989, may be assigned for the award of service 
connection following a request to reopen a claim of 
entitlement to service connection for a lumbar spine 
disability.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The 
veteran's claim must be denied.  


5.  Claim for Increased Initial Evaluation for Thoracic Spine 
Disability

Historically, the veteran complained of back pain in service.  
He was treated with medication, including muscle relaxants.  
Spina bifida, occult, was diagnosed.  By a rating decision 
issued in September 1974, service connection for a back 
disorder was denied, on the basis that the veteran's in-
service back symptoms were due to a congenital disorder.  The 
veteran was awarded service connection for thoracic spine 
disability by a rating decision issued in May 1995.  The 
veteran has appealed the assignment of a 10 percent 
evaluation for thoracic spine disability in the May 1995 
rating decision, so this appeal is from the initial 
assignment of disability evaluation effective as of the date 
service connection was awarded.  

On VA examination conducted in December 1994, the examiner 
determined that there was evidence of deformity of the 
vertebral body of T12.  The examiner concluded that the 
veteran probably sustained a minor compression fracture of 
the twelfth thoracic vertebra in service.  The examiner also 
noted that there was radiologic evidence of degenerative 
arthritis of the thoracic spine.

The veteran's thoracic spine disability is evaluated as 10 
percent disabling under Diagnostic Code 5010, the diagnostic 
code used to evaluate traumatic arthritis, and under 
Diagnostic Code 5291, the diagnostic code used to evaluate 
limitation of thoracic spine motion.  The veteran contends 
that he is entitled to an evaluation in excess of 10 percent 
because of deformity of the vertebral body at T12.

Diagnostic Code 5291, the criteria used to evaluate 
limitation of motion of the thoracic spine, provides a 
noncompensable rating when there is evidence of only slight 
limitation of motion of the thoracic spine, or a 10 percent 
evaluation if there is moderate or severe limitation of 
motion of the thoracic spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5291.  Favorable ankylosis of the thoracic spine 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5288.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5285, fracture of a 
vertebra warrants a 60 percent evaluation if there is 
abnormal mobility which requires a neck brace. Other 
vertebral fracture residuals are rated on the basis of 
resulting definite limitation of motion or muscle spasm, 
adding 10 percent for demonstrable deformity of a vertebral 
body.

In this case, evidence of an old compression fracture of T12 
is present on the veteran's radiologic examination.  The 
evidence also reflects that there is limited motion, pain on 
motion, and muscle spasm of the veteran's thoracic and lumbar 
spine.  However, examiners did not provide separate ranges of 
motion for the lumbar and thoracic segments of the spine.  
The veteran's loss of range of motion has been evaluated 
under the criteria for lumbar spine disability, Diagnostic 
Code 5292.  That Diagnostic Code is more favorable to the 
veteran, because it provides a higher evaluation for loss of 
lumbar motion than Diagnostic Code 5291 provides.   

Based on this medical evidence, the veteran's thoracic spine 
disability cannot be evaluated based on limitation of motion, 
since all limitation of motion of the spine was attributed as 
limitation of motion of the lumbar spine and evaluated under 
Diagnostic Code 5292.  However, the RO also evaluated the 
veteran's thoracic spine disability by analogy to the 
criteria for disability due to arthritis, which provides a 10 
percent evaluation where arthritis confirmed on radiologic 
examination results in noncompensable limitation of motion.  
The Board agrees that the veteran's thoracic spine arthritis 
warrants a 10 percent evaluation under Diagnostic Code 5010.  
See Diagnostic Code 5003. 

However, the Board agrees with the veteran's contention that 
he is entitled to an evaluation in excess of 10 percent based 
on deformity of a vertebral body.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285.  Diagnostic Code 5285 specifies that a 
10 percent evaluation is added to the evaluation based on 
limitation of motion where there is demonstrable deformity of 
a vertebral body.  The evidence supports application of this 
Diagnostic Code, since there is radiologic evidence of 
thoracic compression fracture.  

The Board finds that it is appropriate to evaluated the 
thoracic spine disability under both Diagnostic Codes 5010 
(using the 5003 criteria) and the 5285 criteria.  The Board 
finds that, under the specific circumstances of this case, 
combining a 10 percent evaluation for arthritis confirmed on 
radiologic examination under Diagnostic Code 5003 with a 10 
percent evaluation for deformity of thoracic vertebral body, 
a 20 percent evaluation for thoracic spine disability, is 
appropriate, although the assigned Diagnostic Codes are 5010 
and 5291 (limitation of motion).

There is no evidence of ankylosis of the thoracic spine, so 
the criteria for an increased evaluation in excess of 20 
percent by application of Diagnostic Code 5288 are not met.  
There is no other or additional applicable diagnostic code 
which warrant an increased or additional evaluation in excess 
of the combined 20 percent evaluation for thoracic spine 
disability.

In making this determination, the Board has also considered 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59. As noted 
above, the veteran's functional limitations of the thoracic 
spine, including pain or pain on motion, are the basis of 
compensable evaluations under the criteria provided in 
Diagnostic Codes 5010 (by reference to Diagnostic Code 5003).  
Thus, symptoms of pain cannot be considered again for 
purposes of entitling the veteran to an increased evaluation 
in excess of 20 percent for thoracic spine disability.  38 
C.F.R. § 4.14.

After careful consideration of the evidence of record, the 
Board is of the opinion that a 20 percent evaluation 
appropriately reflects the current degree of functional 
impairment objectively demonstrated.  The evidence is not so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107(b).

6.  Claim for Earlier Effective Date for 
Service Connection for Thoracic Spine Disability

By a letter submitted in December 14,1989, the veteran stated 
his belief that he was entitled to service connection for a 
back disorder.  This letter has been accepted as an informal 
claim for service connection for a thoracic disability, and 
the veteran's award of service connection for thoracic spine 
disability is effective December 14, 1989, the date the 
informal claim was submitted.  
The veteran asserts that, since he incurred a thoracic spine 
injury in service, the award of service connection for that 
disability should be retroactive to his service discharge.  
However, by statute, where a claim is filed more than one 
year after the veteran's separation from service, the 
effective date for a grant of service connection is the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b)(1) (emphasis 
added); 38 C.F.R. § 3.400(b)(2).  

There is no statutory authority allowing VA to assign an 
effective date for an award of service connection for 
thoracic spine disability prior to the veteran's submission 
of a claim for benefits for the disability, since the claim 
was not filed within one year of the veteran's separation 
from service.  The Board notes that the veteran has been 
afforded the earliest effective date available under the 
statute by considering the letter submitted on December 14, 
1989 as an informal claim.  As noted above, the Board has 
considered whether there is any evidence that the veteran 
filed an informal claim for this benefit prior to December 
14, 1989, but finds no evidence of a claim prior to that 
date.  

The Board has considered whether an effective date prior to 
December 14, 1989 may be available under the statute or any 
applicable regulation.  As noted above, even if the veteran's 
claim for service connection for thoracic spine disability 
were to be considered part of the veteran's request to reopen 
a previously disallowed claim for a back disability, there is 
no statutory authority for assignment of an effective date 
prior to December 14, 1989.  

The Board is unable to find any statutory basis authorizing 
assignment of an effective date prior to December 14, 1989, 
for the grant of service connection for thoracic spine 
disability.  Therefore, that claim must be denied.  

7.  Claim for TDIU

The veteran is currently service-connected for PTSD, 
evaluated as 70 percent disabling, for low back pain and 
lumbosacral strain, evaluated as 20 percent disabling, for 
compression fracture, T12, evaluated as 10 percent disabling, 
and for arthritis, thoracic spine, evaluated as 10 percent 
disabling.  His combined evaluation is 80 percent.

Under 38 C.F.R. § 4.16(a), a total disability rating for 
compensation based on individual unemployability may be 
assigned where the schedular rating for service-connected 
disability is less than total, if the disabled person is 
unable to secure or follow a substantially gainful occupation 
as the result of service-connected disability, where the 
veteran has one service-connected disability evaluated as 60 
percent or more disabling.  If there are two or more 
disabilities there must be at least one disability evaluated 
as 40 percent disabling, and sufficient additional disability 
to bring the combined rating to 70 percent or more.

In this case, the veteran meets the schedular criteria for a 
total rating based on individual unemployability, in light of 
the decision above, because his most disabling disorder, 
PTSD, is 70 percent disabling, and thus, that disability 
meets the schedular requirements for TDIU.

Even when a veteran has disabilities which meet the schedular 
requirements, it must be established that the service-
connected disabilities do, in fact, preclude substantial 
gainful employment.  In this regard, the veteran's employment 
history, educational and vocational attainment, as well as 
his particular physical disabilities, are to be considered in 
making a determination on unemployability.  38 C.F.R. §§ 
3.340, 3.341.

The veteran, who is 53 years old, completed high school and 
has completed an associate degree in commercial art.  Prior 
to service, he worked in a General Motors plant on an 
assembly line.  After service, he worked in construction and 
carpentry, including as a day laborer and at odd jobs he 
could do at his home.  As part of a vocational rehabilitation 
program, he obtained a two-year degree in commercial art, and 
worked briefly as a draftsman.  He has been self-employed as 
an illustrator, taking commercial art jobs at home, for 
several years.  

The VA psychiatrist who submitted a January 1997 VA 
examination report did not provide n opinion as to whether 
the veteran was employable, but noted that the veteran had 
been unable to work for six or seven years because of back 
pain.  The examiner assigned a Global Assessment of 
Functioning score of 35.  In a May 1998 administrative 
decision, the social Security Administration found that the 
veteran had been unable to work since May 1990, in part 
because of service-connected PTSD and back disabilities and 
in part because of non service-connected disorders.  In a 
statement submitted in February 1998, a consultant with the 
Idaho Department of Labor noted that he had worked with the 
veteran through VA and state vocational rehabilitation 
programs "for the past ten years" and the veteran was not 
"job ready."  

The veteran's primary employment experiences are in jobs 
requiring manual labor, such as assembly line work, 
construction, and carpentry.  It is clear that the veteran's 
service-connected lumbar and thoracic disabilities preclude 
such work.  The veteran also has education, and brief formal 
employment experience, in commercial art, as a draftsman.  
However, the evidence of record reflects that the veteran has 
back pain with prolonged sitting or standing, as would be 
required with such work on a full-time basis.  The evidence 
also reflects that the veteran has difficulties with anger 
control, interpersonal relationships, attention, and 
concentration, which would make full-time employment of this 
type unlikely.  

The Board finds it significant that there is no current 
medical opinion that the veteran is employable.  One of the 
criteria for a GAF score of less than 40 is that the 
individual is unable to work.  As noted, the GAF score 
assigned at the most recent VA examination of the veteran was 
35.  The Board finds that, given that the veteran's service-
connected back disability precludes the types of employment 
in which the veteran has most of his experience, and given 
the veteran's limited ability to interact with others related 
to his service-connected PTSD, it is unlikely that the 
veteran will ever become "job ready" so that he can obtain 
and maintain employment.  The Board finds that the veteran is 
individually unemployable as a result of service-connected 
disabilities.


ORDER

Entitlement to an evaluation in excess of 70 percent for PTSD 
is denied. 

Entitlement to a 50 percent evaluation for PTSD from October 
23, 1991, to August 31, 1992, is granted, subject to laws and 
regulations governing effective dates of monetary awards.

Entitlement to a 20 percent evaluation for low back pain and 
lumbosacral strain is granted, subject to laws and 
regulations governing effective dates of monetary awards.  

Entitlement to an effective date prior to December 14, 1989 
for a grant of service connection for lumbar spine disability 
is denied.

Entitlement to a 20 percent evaluation for compression 
fracture, T12, and arthritis of the thoracic spine, is 
granted, subject to laws and regulations governing effective 
dates of monetary awards.

Entitlement to an effective date prior to December 14, 1989, 
for a grant of service connection for thoracic spine 
disability is denied.

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities is granted.






		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 


